qwhuqdo 5hyhqxh 6huylfh department of the treasury number release date index no washington dc person to contact telephone number refer reply to cc ita - plr-115700-00 date date legend parent taxpayer qi bank titling trust company state dear this letter responds to your request for a private_letter_ruling submitted on behalf of taxpayer requesting a ruling that the transfers of vehicles described below are deferred exchanges qualifying for nonrecognition_of_gain_or_loss under sec_1031 of the internal_revenue_code facts taxpayer is owned by parent a multi-state financial holding_company taxpayer is parent’s sole bank subsidiary taxpayer uses the overall accrual_method of accounting for maintaining its accounting books and filing its federal_income_tax return and uses an annual_accounting_period that ends on december taxpayer is engaged in the business of leasing vehicles to consumers and issuing loans to consumers for the purchase of vehicles taxpayer currently maintains a portfolio of leased vehicles these vehicles are automobiles passenger vans light duty trucks and sport utility vehicles suvs typically the leases range from twenty- four months to sixty-six months in duration taxpayer has legal_title to each vehicle and depreciates each vehicle pursuant to sec_168 of the internal_revenue_code taxpayer restructured its vehicle leasing operations with the intention that the disposition of a vehicle coming off lease a relinquished vehicle by taxpayer to an plr-115700-00 unrelated party and the acquisition by taxpayer of a vehicle recently leased from a dealer a replacement vehicle will qualify as a like-kind_exchange under sec_1031 relinquished vehicles are typically sold to the dealer the lessee or a third party through an auction replacement vehicles are usually purchased from a member of taxpayer’s dealer network to meet the requirements of sec_1031 taxpayer entered into an agreement with qi under which qi is to act as the qualified_intermediary under sec_1 k - g of the income_tax regulations accordingly taxpayer assigns its rights for the sale of relinquished vehicles and the purchase of replacement vehicles to qi qi is a limited_liability_company in which bank an independent third party financial_institution is the sole member neither bank nor qi has performed services other than routine financial services for taxpayer qi maintains three accounts for taxpayer a sales proceeds account a transferor disbursement account and a transferor underdraft account the sales proceeds account holds amounts received by qi from the sale of relinquished vehicles such amounts are either received directly via i checks or wire transfers from auction houses or dealers ii personal checks iii cashier's checks or iv checks from insurance_companies payments made by personal or cashier’s check are first mailed to taxpayer for verification that the check is made payable in the proper amount to qi the verified checks are then forwarded to qi for deposit into the sales proceeds account when taxpayer acquires vehicles payment to dealers occurs when the dealer draws upon the transferor disbursement account held by qi the funds in this account result from the transfer of funds from the sales proceeds account if sufficient funds are not available for transfer from the sales proceeds account to fund drafts drawn on the transferor disbursement account supplemental funds are separately transferred as needed by taxpayer to the transferor disbursement account the exchange_agreement expressly limits taxpayer’s rights to receive pledge borrow or otherwise obtain the benefits of money or other_property held by qi before the end of the exchange_period for this purpose the exchange_period begins on the day of the sale of the relinquished vehicle and ends at midnight on the earlier of the 45th day following the sale of the relinquished vehicle if no replacement vehicle has been identified if a replacement vehicle is identified before midnight on the 45th day following the sale of the relinquished vehicle the exchange_period will end at the earlier of midnight of the 180th day following the sale or when taxpayer actually receives the replacement_property the exchange_agreement authorizes qi to purchase all leased vehicles on taxpayer’s behalf including vehicles that will not be replacement vehicles for purposes of a like-kind_exchange non-replacement vehicles are purchased by qi and paid for plr-115700-00 out of the transferor disbursement account in the same procedures applicable to replacement vehicle purchases this is done because taxpayer currently acquires more vehicles than are being relinquished and it matches each replacement vehicle with one relinquished vehicle for basis tracking purposes the unmatched vehicles are non-replacement vehicles in order to obtain financing on its purchased vehicles taxpayer created company which in turn created titling trust a state business_trust company is the sole beneficiary of titling trust the creation of a state business_trust allowed taxpayer to offer more favorable financing structure to its lenders taxpayer plans to have vehicles sold and purchased by titling trust therefore all leased vehicles that taxpayer owns for federal_income_tax purposes will be owned through the titling trust structure described above taxpayer will not make an election to have company and titling trust recognized as separate entities for federal_income_tax purposes and therefore taxpayer states that company and titling trust will be disregarded for federal_income_tax purposes therefore taxpayer states that the titling trust’s acquisition of title to purchased vehicles will be treated the same as if taxpayer acquired those vehicles directly for matters outside federal_income_tax purposes the titling trust will be a recognized entity dealers will negotiate vehicle leases on behalf of the titling trust and the titling trust will hold title to the vehicles taxpayer will act as servicer for the trust and will collect and process payments send payment statements investigate payment delinquencies prepare tax reports pay state and local_taxes on vehicles negotiate with lessees on leases nearing maturity handle amendments or modifications to leases and dispose_of vehicles on matured or defaulted leases taxpayer will also maintain certificates of title and other records in its files prepare an informational schedule for the titling trust of all vehicles and leases owned by the trust and prepare a monthly report of collections and disbursements sale of relinquished vehicles the actual exchange transactions take place as described in the following paragraphs taxpayer’s portfolio of leased vehicles includes three automobiles vehicle a vehicle b and vehicle c the sale of each of those vehicles commences when approximately days and then days prior to the termination of their leases the lessees receive a letter collectively referred to as the option letters from taxpayer detailing the lessee’s options at the end of the lease_term such options include extending the lease on the vehicle relinquishing possession of the vehicle to taxpayer or purchasing the vehicle from taxpayer the option letters notify the lessees to contact taxpayer’s voice response unit vru to obtain the purchase_price of the vehicle if the lessee is interested in purchasing the vehicle plr-115700-00 vehicle a the lessee of vehicle a decides to purchase vehicle a from taxpayer using funds borrowed from taxpayer in a separate and distinct arm’s length transaction consequently the lessee contacts taxpayer’s vru to obtain the purchase_price of the vehicle next taxpayer sends a package of documents purchase kit to the lessee which includes a cover letter bill of sale power or attorney and an odometer disclosure statement payoff documents the payoff documents provide the purchase_price of the vehicle and specify that the payoff must be made payable to qi and mailed to taxpayer for verification the bill of sale also notifies the lessee that taxpayer’s rights to sell vehicle a are assigned to qi at the end of the day on which the lessee obtains the payoff quote the vru will automatically fax to qi a list detailing all quotes provided to lessees on that day vru quote list the vru quote list includes the name of the lessees and the description of the vehicles the vru quote list also includes notification to qi that taxpayer’s rights to sell the vehicles listed in the statement are assigned to qi to complete the sale transaction of vehicle a the lessee and taxpayer execute a debt_instrument in which the taxpayer issues a cashier’s check pursuant to the debt agreement taxpayer forwards the check to qi for deposit into the sales proceeds account vehicle b the lessee of vehicle b decides not to acquire the leased vehicle before the lease ends the dealer who originally arranged the lease purchases the vehicle the dealer contacts taxpayer’s vru to obtain a payoff quote taxpayer documents the payoff quote in a payoff confirmation letter faxed both to the dealer and to the qi the payoff confirmation letter will document the purchase_price of the vehicle and specify that payoff should be made payable to qi and mailed to taxpayer for verification the payoff confirmation letter also provides notice that taxpayer assigned its right to sell vehicle b to qi the dealer sends a check payable to qi to taxpayer who verifies the amount and forwards the check to qi for deposit in the sales proceeds account vehicle c neither the lessee nor the dealer who arranged the lease will purchase vehicle c therefore upon the returning of the vehicle by the lessee to taxpayer vehicle c will be sold at auction taxpayer notifies qi of this by faxing it an auction sales report which provides information identifying vehicle c in addition this report includes language notifying qi that taxpayer’s rights to sell vehicle c have been assigned to qi plr-115700-00 when the auction takes place the auction house which has authority to execute a transfer of title on behalf of taxpayer attaches to the title a statement notifying the purchaser that taxpayer’s rights to sell vehicle c are assigned to qi after the sale the auction house transmits the sales proceeds via wire transfer directly the sales proceeds account acquisition of replacement vehicles to acquire replacement vehicles titling trust purchases the following three vehicles a passenger van vehicle d an suv vehicle e a light-duty truck vehicle f in addition to the above three vehicles a fourth vehicle an automobile vehicle g is purchased through qi using the same methods used to purchase vehicles d e and f these vehicles are acquired pursuant to contracts taxpayer has entered into with unrelated dealerships in which taxpayer agrees to purchase from the dealer each vehicle leased by the dealer to the lessee under certain terms and conditions pursuant to these agreements taxpayer will direct the dealers to title the vehicles in the name of the titling trust all four of the vehicles vehicles d e f and g are acquired under taxpayer’s standard lease program under this program the dealer has the lessee complete a credit application form next the dealer faxes this application to taxpayer acting as servicer to titling trust for review and approval if approved taxpayer faxes to the dealer a credit approval form which includes an assignment of rights to qi this credit approval form is also sent to qi via electronic file transfer after the necessary paperwork has been completed by all parties to the transaction the dealers will obtain payment for vehicles e f d and g by drawing on the transferor disbursement account using the drafts that were previously distributed to the dealers by taxpayer in the month following the transaction taxpayer generates a report that matches the vehicles indicating that i vehicle d was the replacement vehicle for vehicle a ii vehicle e was the replacement vehicle for vehicle b iii vehicle f was the replacement vehicle for vehicle c and iv vehicle g was not a replacement vehicle requested ruling the transfers of vehicles a b and c followed by the acquisition of vehicles d e and f are deferred exchanges of vehicle a for vehicle d vehicle b for vehicle e and vehicle c for vehicle f each qualifying for nonrecognition_of_gain_or_loss under sec_1031 law and analysis plr-115700-00 sec_1031 of the code provides that in general no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like_kind which is to be held either for productive use in a trade_or_business or for investment sec_1_1031_k_-1 of the regulations provides that a deferred_exchange is defined as an exchange in which pursuant to an agreement the taxpayer transfers property held for productive use in a trade_or_business or for investment the relinquished_property and subsequently receives property to be held either for productive use in a trade_or_business or for investment the replacement_property in order to constitute a deferred_exchange the transaction must be an exchange ie a transfer of property for property as distinguished from a transfer of property for money for example a sale of property followed by a purchase of property of a like_kind does not qualify for nonrecognition_of_gain_or_loss under sec_1031 regardless of whether the identification and receipt requirements of sec_1031 and paragraphs b c and d of sec_1_1031_k_-1 are satisfied the relevant qualified_use of the property owned by taxpayer and subsequently being exchanged in the transaction is the leasing of such property to third parties thus the relinquished_property that taxpayer previously leased to third parties and the replacement_property that taxpayer will be leasing to third parties upon acquisition is considered property held for productive use in a trade_or_business in taxpayer’s hands sec_1_1031_a_-1 provides that as used in sec_1031 the words like_kind have reference to the nature or character of the property and not to its grade or quality one kind or class of property may not under that code section be exchanged for property of a different kind or class as examples sec_1_1031_a_-1 provides that a truck for a new truck or a passenger_automobile for a new passenger_automobile to be used for a like purpose are like_kind sec_1_1031_a_-2 further provides that depreciable tangible properties are of like_class if they are either within the same general asset class as defined in sec_1_1031_a_-2 or within the same product_class as defined in sec_1_1031_a_-2 taxpayer states that the vehicles exchanged are not within these general asset class or product_class safe harbors the general asset class and product_class safe harbors in the regulations simplify the determination of whether depreciable tangible_personal_property is of a like_kind but they are not the exclusive method for making this determination for depreciable tangible_personal_property to be considered of like_kind the property can be either like_kind or like_class sec_1_1031_a_-2 of the regulations provides that an exchange of properties of a like_kind may qualify under sec_1031 regardless of plr-115700-00 whether the properties are also of like_class in determining whether exchanged properties are of a like_kind no inference is to be drawn from the fact that the properties are not of a like_class thus two properties can be in different general asset classes and thus not be of a like_class and yet be of like_kind the like-kind standard has been interpreted more narrowly in the case of exchanges of personal_property as compared to exchanges of real_property see 680_f2d_85 9th cir even within the more restrictive parameters of the like-kind standard as applied to personal_property the differences between an automobile vehicles a and b and a passenger van vehicle d or an suv vehicle e do not rise to the level of a difference in nature or character but are merely a difference in grade or quality however a truck vehicle f is different in nature or character than an automobile vehicle c sec_1031 states that any property received by the taxpayer shall be treated as property that is not like-kind_property if a such property is not identified as property to be received in the exchange on or before the day that i sec_45 days after the date on which the taxpayer transfers the property relinquished in the exchange or b such property is received after the earlier of i the day that i sec_180 days after the date on which the taxpayer transfers the property relinquished in the exchange or ii the due_date determined with regard to extension for transferor’s return of the tax imposed by this chapter for the taxable_year in which the transfer of the relinquished_property occurs sec_1_1031_k_-1 provides that any replacement_property that is received by the taxpayer before the end of the identification period will in all events be treated as identified before the end of the identification period in all cases taxpayer acquires the replacement_property within the time period mandated by sec_1031 sec_1_1031_k_-1 provides that a transfer of relinquished_property in a deferred_exchange is not within the provisions of sec_1031 if as part of the consideration the taxpayer receives money or other_property in addition in the case of a transfer of relinquished_property in a deferred_exchange gain_or_loss may be recognized if the taxpayer actually or constructively receives money or other_property before the taxpayer actually receives like-kind replacement_property sec_1_1031_k_-1 further provides that if the taxpayer actually or constructively receives money or other_property in the full amount of the consideration for the relinquished_property before the taxpayer actually receives like-kind replacement_property the transaction will constitute a sale and not a deferred_exchange even though the taxpayer may ultimately receive like-kind replacement_property plr-115700-00 sec_1_1031_k_-1 provides that except as provided in paragraph g of this section relating to safe harbors the determination of whether or the extent to which the taxpayer is in actual or constructive receipt of money or other_property before the taxpayer actually receives like-kind replacement_property is made under the general rules concerning actual and constructive receipt and without regard to the taxpayer’s method_of_accounting sec_1_1031_k_-1 further explains that the taxpayer is in actual receipt of the money at the time the taxpayer actually receives the money or receives the economic benefit of the money the taxpayer is in constructive receipt of money or property at the time the money or other_property is credited to the taxpayer’s account set apart for the taxpayer or otherwise made available so that the taxpayer may draw upon it at any time or so that the taxpayer can draw upon it if notice of intention to draw is given sec_1_1031_k_-1 provides that there are four safe harbors the use of which will result in a determination that the taxpayer is not in actual or constructive receipt of money for purposes of sec_1031 sec_1_1031_k_-1 provides that in the case of a taxpayer’s transfer of relinquished_property involving a qualified_intermediary the qualified_intermediary is not considered the agent of the taxpayer for purposes of sec_1031 in such a case the taxpayer’s transfer of relinquished_property and subsequent receipt of like-kind replacement_property is treated as an exchange and the determination of whether taxpayer is in actual or constructive receipt of money before the taxpayer actually receives like-kind replacement_property is made as if the qualified_intermediary is not the agent of the taxpayer however sec_1_1031_k_-1 only applies if the agreement between the taxpayer and the qualified_intermediary expressly limits the taxpayer’s rights to receive pledge borrow or otherwise obtain the benefits of money or other_property held by the qualified_intermediary as provided in paragraph g of this section sec_1_1031_k_-1 further provides that a qualified_intermediary is a person who is not the taxpayer or a disqualified_person as defined in paragraph k of this section and enters into a written_agreement with the taxpayer the exchange_agreement and acquires the relinquished_property from the taxpayer transfers he relinquished_property acquires the replacement_property and transfers the replacement_property to the taxpayer sec_1_1031_k_-1 provides that an agreement limits a taxpayer’s rights as provided in the paragraph g only if the agreement provides that the taxpayer has no rights to receive pledge borrow or otherwise obtain the benefits of money or other_property before the end of the exchange_period plr-115700-00 sec_1_1031_k_-1 provides that for purposes of this section a disqualified_person is a person described in paragraph k k or k of this section sec_1_1031_k_-1 provides that a person is a disqualified_person if the person is the agent of the taxpayer at the time of the transaction for this purpose a person who has acted as the taxpayer’s employee attorney accountant investment banker or broker or real_estate agent or broker within the 2-year period ending on the date of the transfer of the first of the relinquished properties is treated as an agent of the taxpayer at the time of the transaction solely for purposes of this paragraph performance of the following services will not be taken into account - i services for the taxpayer with respect to exchanges of property intended to qualify for nonrecognition_of_gain_or_loss under sec_1031 and ii routine financial title insurance escrow or trust services for the taxpayer by a financial_institution title insurance_company or escrow company qi is a limited_liability corporation owned by an independent third party financial_institution qi has not previously performed services other than routine financial services for taxpayer as such qi is not a disqualified_person under the regulations taxpayer has assigned to qi its rights to sell the relinquished_property in all instances the purchaser receives written notice of the assignment prior to the time that the relinquished_property is transferred to the purchaser title to the property will be transferred from titling trust to the purchaser of the property pursuant to the agreement between taxpayer and purchaser thus qi will be treated as acquiring and transferring the relinquished_property in addition taxpayer assigned its right to purchase replacement_property to qi in all instances the seller receives written notice prior to the time that the replacement_property is transferred to taxpayer title to the property is transferred to titling trust thus qi will be treated as acquiring and transferring the replacement_property accordingly qi acting in accordance with the exchange_agreement will be treated as a qualified_intermediary and will be treated as acquiring and transferring each relinquished_property and each replacement_property the exchange_agreement provides that taxpayer will have no rights to receive pledge borrow or otherwise obtain the benefits of money or other_property as required by the regulations proceeds from the sale of relinquished_property are deposited into the sales proceeds account to the extent that funds from the sale of the relinquished_property are insufficient to cover the purchase of replacement_property taxpayer plr-115700-00 deposits funds to cover the amount of the purchases in the transferor disbursement account taxpayer is not in actual or constructive receipt of checks written by purchasers of relinquished_property all agreements governing the flow of funds limit taxpayer’s ability to actually or constructively receive those funds conclusion accordingly based on your representations and the above analysis we rule that the transfers of vehicles a and b followed by the acquisition of vehicles d and e are deferred exchanges of vehicle a for vehicle d and vehicle b for vehicle e each qualify for nonrecognition_of_gain_or_loss under sec_1031 caveats a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 of the internal_revenue_code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely robert m casey senior technician reviewer office of associate chief_counsel income_tax accounting enclosures cc
